129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ramon ESTRADA-ESTRADA, Defendant-Appellant.
No. 96-30367.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 23, 1997.

Appeal from the United States District Court for the District of Oregon Robert E. Jones, District Judge, Presiding
Before THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Ramon Estrada-Estrada appeals his sentence for his guilty plea conviction to attempting to obtain contraband in prison in violation of 18 U.S.C. §§ 1791(a)(2) and (b)(1).  Estrada's sole contention is that the district court erred in sentencing him at the upper end of the guideline range.  "Purely discretionary decisions authorized by the Guidelines, such as ... the choice of sentence within the guideline range, are not reviewable on appeal."  United States v. Khaton, 40 F.3d 309, 311 (9th Cir.1994).  Accordingly, the district court is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3